Opinion by
Judge Peters :
This appeal is prosecuted by appellant from a judgment in his favor for $43.75, with intérest from the nth of November, 1874, (the date of the judgment) till paid, but he was adjudged to pay appellees their costs by them expended in the court below, and also from the refusal of the court below to reconsider and to change the judgment of the day before allowing to appellees their costs on the appeal to the circuit court and refusing to adjudge to appellant his costs in said court against appellees.

W. C. Ireland, I. W. Hampton, for appellant.


Elliott & Prichard, for appellees.

The first question presented is, “Has this court jurisdiction of the case?” By an act of the legislature approved- February 9, 1858, the 15th section of the Civil Code was amended, and the jurisdiction of this court was increased over all judgments in actions for the recovery of money or personal property, where the value in controversy is fifty dollars or over that amount. Sec. 17, Civ. Code, provides that costs are not to be included in estimating the value necessary to give jurisdiction to the court of appeals. Sec. 2, Art. 22, Chap. 28, General Statutes, p. 311, provides that no appeal shall be taken to the court of appeals from a judgment for the recovery of money or personal property if the value in controversy be less than fifty dollars, exclusive of costs.
Appellant’s demand for which he brought his original suit in'the police court of Ashland was $46.25, and the recovery in that court was $45. On an appeal to the quarterly court the judgment was affirmed, and on the appeal to the circuit court that judgment was reduced to $43.75. It is obvious that at no- time the value in controversy has reached $50, exclusive of costs, and it is difficult to perceive how this court can get jurisdiction of the case unless the statutes cited be totally disregarded, or unless the court will assume that as the costs, which are amere incident to' the judgment, are adjudged to appellee, they exceed $50. The shadow would thus be substituted for the body and substance of the matter in controversy, and upon that ground assume jurisdiction where the legislature never intended to confer it, a power which we certainly cannot assume to exercise.
This court having no jurisdiction the appeal is dismissed.